TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 13, 2014



                                      NO. 03-13-00375-CR


                                Ex parte James Michael Jeffcoat




   APPEAL FROM COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
                AFFIRMED -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment denying relief on the application for writ of habeas corpus

entered by the trial court. Having reviewed the record and the parties’ arguments, the Court

holds that there was no reversible error in the trial court’s judgment on the denial of the

application for writ of habeas corpus. Therefore, the Court affirms the trial court’s judgment on

the denial of the application for writ of habeas corpus. The appellant shall pay all costs relating

to this appeal, both in this Court and the court below.